M’Kean C. J.
It is not pretended, that Baily knows anything of the merits of the dispute between the parties. And it has been settled in this court, that a subpoena with a deuces tecum will not lie *261for such newspapers. If the party wants the benefit of them, it behoves him to purchase them or get them in the best way lie can ; but an attachment will not lie against a party having them in his possession, for not producing them. Besides, the sum tendered for his expenses to go so great a distance from his own home, was very inadequate.
Motion denied.